Citation Nr: 0918182	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Attorney Haven N. Shoemaker, 
Jr.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The Veteran's claim is currently under the 
jurisdiction of the Baltimore, Maryland VA Regional Office 
(RO).

In April 2008, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2008, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that in light of the nature of the Veteran's claimed 
disorder, case law regarding the consideration of lay 
evidence, the Veteran's missing service treatment records 
(with the attendant heightened duties), and the low threshold 
as to the nexus criterion to obtain an examination, the Board 
is obligated to consider whether to provide the Veteran with 
an examination and opinion regarding his claimed right foot 
disorder, pursuant to 38 U.S.C.A. § 5103A(d).  See also 
McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006), Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and Daye v. 
Nicholson, 20 Vet.App. 512, 515-16 (2006).

The Veteran contends that his currently demonstrated right 
foot disorder is related to an in-service injury to his right 
ankle.  The Veteran's service treatment records are 
unavailable and therefore, there is no evidence of any 
treatment or diagnosis of a right foot disorder in service.  
However, the post-service medical evidence of record does 
show that a right foot disorder has been diagnosed.  In 
addition, in support of his claim, the Veteran has submitted 
a February 2004 statement from a private physician, J.B., MD 
in which the physician noted the Veteran's report of an in-
service injury to his right ankle, diagnosed the Veteran with 
severe acquired planovalgus deformity of the right foot, and 
opined that the disability "may well be related to his 
injury fifty years ago."

The Board finds that in light of the Veteran's contentions 
and this medical opinion, as well as the unavailability of 
the Veteran's service treatment records and VA's heightened 
duties under such circumstances; a VA examination must be 
performed to ascertain the nature and likely etiology of the 
claimed right foot disorder.  See 38 C.F.R. § 3.159(c)(4).  
The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any currently present right 
foot disorder.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

A diagnosis of a right foot disorder 
should be confirmed or ruled out.  If a 
right foot disorder is diagnosed, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
military service.  The rationale for 
the opinion expressed must also be 
provided.
2.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for a right foot disorder on a 
de novo basis.  If  the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



